DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 05 February 2021, 24 March 2021 (x2), 08 April 2022, 27 April 2022, 09 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.
Preliminary Amendment
Claims 1, 3-6 & 11 have been amended and examined as such.
Claims 12-15 have been cancelled as requested by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IRAQI et al. (US 2019/0382606 A1) in view of Oriakhi et al. (US 2018/0223119 A1).
As related to independent claim 1, IRAQI et al. teaches an aqueous composition for ink-jet printing, comprising a carbodiimide compound, a vinyl polymer and water (IRAQI et al. – Page 2, Paragraphs 14-15 and Page 3, Paragraph 54), in which the vinyl polymer comprises carboxy groups (IRAQI et al. – Page 3, Paragraph 56), and is dispersed in the aqueous composition in the form of polymer particles formed by partially neutralizing the carboxy groups with a basic compound having a boiling point of not higher than 130°C as measured under atmospheric pressure (IRAQI et al. – Page 14, Paragraphs 216 – Page 15, Paragraph 231; Table 1; Page 16, Paragraphs 240-241; Table 5; and Page 18, Paragraph 259-260), and the vinyl polymer is a crosslinked polymer (IRAQI et al. – Page 5, Paragraph 97; Page 14, Paragraphs 216 – Page 15, Paragraph 231; Table 1; Page 16, Paragraphs 240-241; Table 5; and Page 18, Paragraph 259-260).  IRAQI et al. is limited in its teaching of neutralizing the carboxy group, however, Oriakhi et al. teaches an aqueous composition for ink-jet printing, comprising a carbodiimide compound, a vinyl polymer and water (Oriakhi et al. – Page 1, Paragraph 17; Page 4, Paragraphs 83-84 & 89) and specifies neutralizing the carboxy groups (Oriakhi et al. – Page 4, Paragraph 81; Page 5, Paragraph 110). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further detail the components of the aqueous composition for ink-jet printing of IRAQI et al. as done by Oriakhi et al. in an effort to provide an ink composition for printing which improves the robustness of the printed image without having a detrimental effect on the dissipation of the pigment (Oriakhi et al. – Page 1, Paragraph 10). 

As related to dependent claim 2, the combination of IRAQI et al. and Oriakhi et al. remains as applied above and continues to teach a content of the vinyl polymer in the aqueous composition is not less than 0.5% by mass and not more than 35% by mass (IRAQI et al. – Page 14, Paragraph 224).
As related to dependent claim 3, the combination of IRAQI et al. and Oriakhi et al. remains as applied above and continues to teach a mass ratio of the carbodiimide compound to the vinyl polymer (carbodiimide compound/vinyl polymer) is not less than 0.01 and not more than 1.0 [i.e. 3.5% / 24-45%] (IRAQI et al. – Page 16, Paragraph 245 & 252 and Page 14, Paragraph 224).
As related to dependent claim 4, the combination of IRAQI et al. and Oriakhi et al. remains as applied above and continues to teach the vinyl polymer comprises a constitutional unit derived from an ionic monomer and a constitutional unit derived from a hydrophobic monomer (Oriakhi et al. – Page 3, Paragraphs 52-53, 58, & 60-65).
As related to further dependent claim 5, the combination of IRAQI et al. and Oriakhi et al. remains as applied above and continues to teach the hydrophobic monomer is at least one monomer selected from the group consisting of an alkyl (meth)acrylate, an aromatic group-containing monomer and a macromonomer (IRAQI et al. – Page 12, Paragraph 181 and Oriakhi et al. – Page 3, Paragraphs 52-53, 58, & 67).
As related to dependent claim 6, the combination of IRAQI et al. and Oriakhi et al. remains as applied above and continues to teach the vinyl polymer is a polymer crosslinked with a polyfunctional epoxy compound (Oriakhi et al. – Page 5, Paragraphs 106-107).
As related to further dependent claim 7, the combination of IRAQI et al. and Oriakhi et al. remains as applied above and continues to teach the polyfunctional epoxy compound is a water-insoluble polyfunctional epoxy compound [i.e. Denacol EX series] (Oriakhi et al. – Page 5, Paragraph 107).
As related to independent claim 8, the combination of IRAQI et al. and Oriakhi et al. remains for the reasons indicated above and continues to teach an ink set for ink-jet printing, comprising an aqueous composition a comprising a carbodiimide compound and water, and an aqueous composition b comprising a vinyl polymer (IRAQI et al. – Page 2, Paragraphs 14-15 and Page 3, Paragraphs 54-56 and Oriakhi et al. – Page 1, Paragraph 17; Page 4, Paragraphs 83-84 & 89), in which the vinyl polymer comprises carboxy groups, and is dispersed in the aqueous composition in the form of polymer particles formed by partially neutralizing the carboxy groups with a basic compound having a boiling point of not higher than 130°C as measured under atmospheric pressure (IRAQI et al. – Page 5, Paragraph 97; Page 14, Paragraphs 216 – Page 15, Paragraph 231; Table 1; Page 16, Paragraphs 240-241; Table 5; and Page 18, Paragraph 259-260 and Oriakhi et al. – Page 4, Paragraph 81; Page 5, Paragraph 110), and a mass ratio of the carbodiimide compound to the vinyl polymer (carbodiimide compound/vinyl polymer) is not less than 0.01 and not more than 1.0 [i.e. 3.5% / 24-45%] (IRAQI et al. – Page 16, Paragraph 245 & 252 and Page 14, Paragraph 224).
As related to dependent claim 9, the combination of IRAQI et al. and Oriakhi et al. remains as applied above and continues to teach at least one of the aqueous composition a and the aqueous composition b comprises a colorant to allow the aqueous composition to act as a water-based ink comprising the colorant (IRAQI et al. – Page 1, Paragraph 2 and Oriakhi et al. – Page 1, Paragraphs 5-6 & 12).
As related to further dependent claim 10, the combination of IRAQI et al. and Oriakhi et al. remains as applied above and continues to teach the water-based ink comprising the colorant has two or more kinds of hues (IRAQI et al. – Page 3, Paragraph 64 and Oriakhi et al. – Page 2, Paragraph 43 and Page 10, Paragraph 272).
As related to independent claim 11, the combination of IRAQI et al. and Oriakhi et al. remains for the reasons indicated above and continues to teach an inkjet printing method comprising the following steps 1 and 2: Step 1: ejecting a carbodiimide compound, a pigment, a vinyl polymer and water onto a surface of a printing medium by an ink-jetting method to print characters or images thereon (IRAQI et al. – Page 2, Paragraphs 14-15 and Page 3, Paragraphs 54-56 and Oriakhi et al. – Page 1, Paragraph 17; Page 4, Paragraphs 83-84 & 89), said vinyl polymer comprises carboxy groups, and being dispersed in an aqueous composition in the form of polymer particles formed by partially neutralizing the carboxy groups with a basic compound having a boiling point of not higher than 130°C as measured under atmospheric pressure (IRAQI et al. – Page 5, Paragraph 97; Page 14, Paragraphs 216 – Page 15, Paragraph 231; Table 1; Page 16, Paragraphs 240-241; Table 5; and Page 18, Paragraph 259-260 and Oriakhi et al. – Page 4, Paragraph 81; Page 5, Paragraph 110), the pigment is present in the form of pigment-containing polymer particles, and the polymer constituting the pigment-containing polymer particles is a polymer crosslinked with a polyfunctional epoxy compound (Oriakhi et al. – Page 1, Paragraphs 12-17 and Page 5, Paragraphs 106-107); and Step 2: subjecting the characters or images printed in the step 1 to heat treatment at a temperature of not lower than 50°C and not higher than 200°C (IRAQI et al. – Page 1, Paragraph 2; Page 3, Paragraph 68; and Page 9, Paragraph 148).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MOZEL et al. (US 2011/0032304 A1) teaches an aqueous composition for ink-jet printing comprising a vinyl polymer and a carbodiimide compound.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853